Citation Nr: 0908592	
Decision Date: 03/09/09    Archive Date: 03/17/09

DOCKET NO.  05-33 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for a low back 
disability, to include as secondary to residuals of a right 
inguinal herniotomy. 

2.  Entitlement to service connection for a right ankle 
disability, to include as secondary to residuals of a right 
inguinal herniotomy. 

3.  Entitlement to service connection for a left ankle 
disability, to include as secondary to residuals of a right 
inguinal herniotomy. 

4.  Entitlement to service connection for a right hip 
disability, to include as secondary to residuals of a right 
inguinal herniotomy. 

5.  Entitlement to service connection for a left hip 
disability, to include as secondary to residuals of a right 
inguinal herniotomy. 

6.  Entitlement to service connection for a left knee 
disability, to include as secondary to residuals of a right 
inguinal herniotomy. 

7.  Entitlement to service connection for a right knee 
disability, to include as secondary to residuals of a right 
inguinal herniotomy. 

8.  Whether new and material evidence has been received to 
reopen a claim for service connection for a fungal infection 
of the ears.  

9.  Entitlement to an increased (compensable) initial rating 
for bilateral hearing loss. 

10.  Entitlement to an increased (compensable) rating for 
residuals of a right inguinal herniotomy.  

11.  Entitlement to a 10 percent rating based on multiple 
noncompensable service connected disabilities.   


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The Veteran served on active duty from October 1942 to 
December 1945.  

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a January 2005 rating 
decision by the Department of Veterans Affairs (hereinafter 
VA) Regional Office in Lincoln, Nebraska, (hereinafter RO).  

The Board notes that the RO addressed the issue of service 
connection for a back disability based on a de novo review of 
the evidence of record, without discussing  whether new and 
material evidence had been received since an October 1947 
rating decision that denied the Veteran's claim for service 
connection for a back disability.  Review of the evidence of 
record received subsequent to the October 1947 rating 
decision, to include evidence of arthritic changes in the 
back contained in  September 1952 and July 2003 X-ray reports 
and a July 2003 CT scan of the lumbar spine, raises a 
reasonable possibility of substantiating the claim for 
service connection for a low back disability.  As such, new 
and material evidence has been received, and the claim for 
service connection for a low back disability is considered to 
have been reopened, and the analysis below with respect to 
this claim will thus also be based on a de novo review of all 
the evidence of record.  38 C.F.R. § 3.156 (2008).   

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

As the decision below will grant service connection for a low 
back disability, which could ultimately result in the 
assignment of a compensable rating for this disability by the 
RO, adjudication of the claim for entitlement to a 10 percent 
rating based on multiple noncompensable service connected 
disabilities must be deferred.  As such, this issue is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  
 

FINDINGS OF FACT

1.  There is an approximate balance of the positive and 
negative evidence of record as to whether a back disability 
was incurred in or aggravated by service.  

2.  There is no competent evidence linking an ankle, hip, or 
knee disability to service or to service connected residuals 
of a right inguinal herniotomy.

3.  Service connection for a fungal infection of the ears was 
denied by a February 1946 rating decision to which the 
veteran was notified in that month; the Veteran did not 
perfect an appeal with respect to this decision. 

4.  The additional evidence received since the February 1946 
rating decision does not raise a reasonable possibility of 
substantiating the claim for service connection for a fungus 
infection of the ears.

5.  The medical evidence of record shows Level I hearing in 
the right ear and Level II hearing in the left ear.  

6.  There are no current residuals from the in-service right 
inguinal herniotomy.  
 

CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the Veteran's favor, a 
low back disorder was incurred in service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2008). 
 
2.  Right and left ankle, hip, and knee disabilities were not 
incurred in or aggravated by service, may not be presumed to 
have been incurred therein and are not proximately due to or 
the result of service connected residuals of a right inguinal 
herniotomy.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 
(2008). 

3.  The February 1946 rating decision denying service 
connection for a fungal infection of the ears is final.  
Regulation No. 2(a), Part II, Par.III; Department of Veterans 
Affairs Regulation 1008.  

4.  Evidence received to reopen the claim for entitlement to 
service connection for a fungal infection of the ears is not 
new and material, and therefore, the claim is not reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2008).

5.  The criteria for a compensable initial rating for 
bilateral hearing loss are not met.  38 U.S.C.A. §§ 1155, 
5013A, 5107 (West 2002); 38 C.F.R. § 4.85, Diagnostic Code 
(DC) 6100 (2008).    

6.  The criteria for a compensable rating for residuals of a 
right inguinal herniotomy are not met.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 2002); 38 C.F.R. § 4.114, DC 7338 (2008).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005)), imposes obligations on VA in terms of its duties to 
notify and assist claimants.  First with regard to the duty 
to notify, prior to initial adjudication in a letter dated in 
August 2004, the RO advised the claimant of the information 
necessary to substantiate the claims for service connection 
at issue.  This letter was compliant with the notice 
requirements for the petition to reopen the claim for service 
connection for a fungal infection of the ears as set forth in 
Kent v. Nicholson, 20 Vet. App. 1 (2006).  The Veteran was 
also informed of his and VA's respective obligations for 
obtaining specified different types of evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23353 (final rule eliminating 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).  Any error related to this element 
is harmless.  

With respect to the claim for an increased rating for 
residuals of a right inguinal herniotomy, in order to satisfy 
the first Pelegrini II element, section 5103(a) compliant 
notice must meet the following four part test:

(1) that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life;

(2) if the Diagnostic Code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant;

(3) the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant Diagnostic Codes, which typically 
provide for a range in severity of a particular disability 
from noncompensable to as much as 100 percent (depending on 
the disability involved), based on the nature of the symptoms 
of the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life;

(4) the notice must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation, e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability. 2008).  Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008).

For the following reasons, the Board finds that the elements 
of the Vazquez-Flores test have either been met or that any 
error is not prejudicial.

Preliminarily, the Board notes that the  notification 
provided in this case was issued prior to the decision in 
Vazquez-Flores.  As such, it does not take the form 
prescribed in that case.  Failure to provide pre-adjudicative 
notice of any of the necessary duty to notify elements is 
presumed to create prejudicial error.  See Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The Secretary has 
the burden to show that this error was not prejudicial to the 
Veteran.  Id., at 889.  Lack of prejudicial harm may be shown 
in three ways: (1) that any defect was cured by actual 
knowledge on the part of the claimant, (2) that a reasonable 
person could be expected to understand from the notice what 
was needed, or (3) that a benefit could not have been awarded 
as a matter of law.  Id., at 887; see also Mayfield v. 
Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The 
Federal Circuit indicated that this was not an exclusive list 
of ways that error may be shown to be non prejudicial.  See 
Sanders, at 889.  In order for the Court to be persuaded that 
no prejudice resulted from a notice error, the record must 
demonstrate that, despite the error, the adjudication was 
nevertheless essentially fair.  See Dunlap v. Nicholson, 21 
Vet. App. 112 (2007).  

The Veteran was questioned as to the severity of his 
residuals of a right inguinal herniotomy at a November 2004 
VA examination.  The Board finds that the responses provided 
by the Veteran at his November 2004 VA examination establish 
that he knew that the evidence needed to show that residuals 
of a right inguinal herniotomy had worsened and what impact 
that had on his employment and daily life.  As the Board 
finds the Veteran had actual knowledge of the requirement, 
any failure to provide him with adequate notice is not 
prejudicial. See Sanders, supra.  The Board finds that the 
first criterion is satisfied.  See Vazquez-Flores.

As to the second element, the Board notes that the Veteran 
was provided notice of the criteria necessary for increased 
compensation for his service connected residuals of a right 
inguinal herniotomy in the January 2005 rating decision which 
was followed by readjudication and issuance of a statement of 
the case (SOC) in September 2005.  As such, the Board finds 
that Vazquez-Flores element two notice has been satisfied.  
See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as an SOC or SSOC, is 
sufficient to cure a timing defect); Sanders, supra.   

As to the third element, the Board notes that the while the 
Veteran was not specifically provided notice that a 
disability rating would be determined by application of the 
ratings schedule and relevant Diagnostic Codes based on the 
extent and duration of the signs and symptoms of his 
disability and their impact on his employment and daily life, 
given the fact that the were no residuals of the service 
connected right inguinal herniotomy shown at the November 
2004 examination and the veteran himself at that time said 
that there had been no recurrence of the in-service hernia or 
any symptoms directly related thereto, the failure to provide 
this notice is not prejudicial.  See Sanders, supra.  

As to the fourth element, the August 2004 letter that 
preceded the adjudication of the veteran's claim for an 
increased rating for residuals of the service connected right 
inguinal herniotomy provided notice, albeit in connection 
with claims for service connection, of the types of evidence, 
both medical and lay, including employment records, that 
could be submitted.  As such, the Board finds that the fourth 
element of Vazquez-Flores is essentially satisfied, or that 
any error in this regard was not prejudicial.  See Prickett, 
Sanders, supra.

In light of the foregoing, the Board finds that the 
requirements of Vazquez-Flores are met.  The Board, 
therefore, finds that the requirements of Pelegrini II are 
met and that the VA has discharged its duty to notify on the 
claim for an increased rating for the service-connected 
residuals of a right inguinal herniotomy.  See Pelegrini II, 
supra.  There is otherwise no indication that any effort by 
the RO adversely affected the essential fairness of the 
adjudication.  See Sanders, supra.  As such, the Board finds 
that the duty to notify has been satisfied with respect to 
the claim for an increased rating for service-connected 
residuals of a right inguinal herniotomy on appeal.  With 
respect to the claim for an increased initial rating for 
bilateral hearing loss, Vazquez-Flores v. Peake does not 
apply to such claims because VA's VCAA notice obligations we 
satisfied with respect to this claim when the RO granted the 
Veteran's claim for service connection for bilateral hearing 
loss in January 2005.  See Sutton v. Nicholson, 20 Vet. App. 
419 (2006).  In short therefore, the Board finds that the 
duty to notify has been satisfied with all the claims on 
appeal.  

VA also has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting the Veteran in 
the procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has 
obtained the service treatment records and made reasonable 
efforts to obtain relevant post-service records adequately 
identified by the Veteran.  Specifically, the information and 
evidence that have been associated with the claims file 
includes VA and private treatment records, and the Veteran's 
own statements and evidence he presented.  The Veteran was 
also afforded the aforementioned November 2004 VA 
examination, and the clinical findings obtained therein, to 
include nexus opinions as to the relationship between ankle, 
knee and hip disabilities and the veteran's service and 
service-connected herniotomy residuals, are sufficient to 
equitably adjudicate the veteran's claims.  This examination 
also included a thorough discussion of and evaluation of the 
extent to which there were any residuals of the right 
inguinal herniotomy, with no indication that further 
examination in this regard is necessary.  

While the November 2004 VA examination reports did not 
address the matter of the fungus infection of the ears, VA is 
not required to provide a medical examination when, as in the 
instant case pursuant to the adjudication with respect to 
this claim below, new and material evidence has not been 
received to reopen a finally adjudicated claim.  38 C.F.R. § 
3.159(c)(4)(iii).  Finally with respect to the claim for an 
increased initial rating for bilateral hearing loss, the 
Veteran was also afforded a VA audiometric examination in 
November 2004, the findings from which are adequate to 
determine the proper rating to be assigned for this 
condition.  Thus, the Board finds that all necessary 
development has been accomplished, and therefore appellate 
review may proceed without prejudice to the appellant.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Significantly, 
neither the appellant nor his representative has identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claims that has not been obtained.  Hence, no further 
notice or assistance to the appellant is required to fulfill 
VA's duty to assist the appellant in the development of the 
claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002). 



II.  Legal Criteria/Analysis

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2007).
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

A.  Service Connection Claims 

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303(a), 3.304.  There are 
some disabilities, including arthritis, for which service 
connection may be presumed if the disorder is manifested to a 
degree of 10 percent or more within one year of separation 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.
 
Where there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes. 38 C.F.R. § 
3.303(b).  When a condition noted during service is not shown 
to be chronic, or the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support the 
claim.  Id.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of: (1) a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

When a wartime Veteran alleges he suffers disability due to 
an injury incurred in combat, 38 U.S.C.A. § 1154(b) must be 
considered, permitting the Veteran's undocumented assertions 
regarding combat-related injuries to be accepted as true.  
Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996); Gregory v. 
Brown, 8 Vet. App. 563 (1996).  The analysis required by 38 
U.S.C.A. § 1154(b), however, applies only as to whether an 
injury or disease was incurred or aggravated at that time, 
i.e., in service.  It does not apply to the questions of 
whether there is a current disability or a nexus connecting 
any current disability to service.  See Collette, Gregory, 
supra. The provisions of 38 C.F.R. § 1154(b) do not obviate 
the requirement that a Veteran submit medical evidence of a 
causal relationship between his current condition and his 
military service.  Wade v. West, 11 Vet. App. 302 (1999).

Service connection is warranted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Service connection 
may also be established for that portion of a disability 
resulting from aggravation by a service-connected disability.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

Summarizing the pertinent facts with the above criteria in 
mind, the service treatment records reflect a right inguinal 
hernia and that a herniotomy was performed for this condition 
in December 1943.  The reports from this surgery indicated 
that one week prior thereto, the Veteran noticed swelling on 
his right side after 'heavy work."  The remaining service 
treatment records, to include the reports from the November 
1945 separation examination, do not contain any evidence of 
back, ankle, hip, or knee disabilities.  

After service, the pertinent evidence includes reports from 
VA hospitalization for malaria in September 1947 that show 
the Veteran complaining about chronic back trouble with 
reference to x-rays showing a slight anterior wedge-shaped 
deformity of the 1st lumbar vertebra with irregular sclerosis 
about the margins of the 1st, 2d and 3rd lumbar vertebra.  
The examiner noted in his diagnoses following the examination 
that these findings were "probably" the residuals of old 
trauma.  

Thereafter, in a statement from the Veteran received in 
November 1947, he indicated that while on active duty in the 
South Pacific (Bougainville), he sustained the hernia during 
service after falling from a pole from which he was stringing 
cables without a safety belt.  While he stated that his back 
did not bother him at the time of this injury, it had 
bothered since that time, particularly in bad weather.  The 
Veteran was afforded another VA x-ray of the back in 
September 1952 that revealed an impression of degenerative 
arthritic changes with osteophyte formation in the lumbar 
region.  The examiner noted that there was wedging of L2 and 
L4 which was suspected to be the result of old trauma and to 
result in secondary degenerative arthritis.  It was also 
noted that the changes demonstrated at that time were present 
on the 1947 x-ray.  A VA examination of the back in September 
1952 showed the Veteran describing a "long history of 
intermittent low back pain," and the conclusion by the 
examiner that that the Veteran "does have changes secondary 
to old trauma."  

In a statement received from the Veteran in July 2004, the 
Veteran discussed an incident during service in the South 
Pacific when he almost fell from a tree while "stringing 
wire for telephones close to the front battle lines."  He 
stated that he was not wearing a safety belt at the time 
because it was "necessary to get up or down trees in a 
hurry."  He indicated that this incident resulted from the 
fact that a man who was controlling his slack pulled a wire 
when he was not supposed to because a sniper fired at him.  
This action resulted, according to the Veteran, in his being 
"jerked" to the point that he nearly fell out of the tree.  
He stated that it was this action that resulted in his 
sustaining a hernia in his right groin.  

A statement received in July 2004 from an individual who said 
he served with the Veteran stated that while stationed with 
him at Bougainville, the Veteran fell from a coconut tree 
while attempting to tie a field wire when the individual 
controlling the slack of his cable started a winch before the 
Veteran had tied this cable to the tree.  As a result 
according to this individual, the veteran sustained a 
"double hernia and other injuries."  It was the 
recollection of this individual that this injury occurred in 
November 1943.  

Additional evidence of record, as indicated previously, 
includes July 2003 X-ray reports and a July 2003 CT scan 
reflecting evidence of arthritic changes in the low back.  As 
such, it is clear that the Veteran currently has arthritis in 
the low back and that there was arthritis of the low back 
shown by x-ray less than two years after separation from 
service.  While there is of record no competent medical 
evidence linking arthritis in the low back currently shown to 
service, the veteran is competent to state, as he has in this 
case since 1947, that he has had continuing back symptoms 
since the asserted in-service injury.  Buchanan v. Nicholson, 
No. 05-7174 (Fed. Cir. June 14, 2006).  Moreover, while there 
remains a question as to the nature to which the in-service 
injury as asserted by the Veteran was related to combat, the 
evidence strongly suggests that the Veteran, who served in 
the United States Marine Corps during World War II, 
participated at least in proximity to combat operations in 
the South Pacific during World War II.  As such, the 
Veteran's assertion as to the in-service injury may be 
accepted as true.  See 1154(b), Collette, Gregory, supra.  
Notwithstanding these provisions, there is substantive 
corroboration of the veteran's account as to the in-service 
injury described by the Veteran in the form of the statement 
received in July 2004 from an individual who claimed to have 
been an eyewitness of the event.  

Medical evidence that could support the Veteran's contention 
that his lumbar arthritis is the result of trauma associated 
with the asserted in-service injury is represented by the VA 
clinical evidence dated within two years of service that the 
degenerative changes in the lumbar spine shown at that time 
were probably the result of trauma.  Thus, while there is 
some negative evidence of record, to include a negative 
"nexus" opinion after the November 2004 VA examination that 
did not specifically address the clinical findings shown 
within two years of service as described above, the Board, 
without finding error in the RO's action, will exercise its 
discretion to find that the evidence is in relative equipoise 
and conclude that service connection for a low back disorder 
may be granted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert, supra.

With respect the remaining claims for service connection, 
while the record includes private clinical reports reflecting 
arthritis of the left hip with a total arthroplasty in August 
2001, arthritis of the left knee with a total arthroplasty in 
November 2001 and diagnoses of osteoarthritis of the 
bilateral hips, knees and ankles in November 2004, there is 
of record no competent evidence linking a current hip, knee 
or ankle disability to service or to service connected 
residuals of the right inguinal herniotomy.  In fact, the 
only competent medial evidence of record addressing the 
relationship between current hip, knee or ankle disabilities 
and service or the service connected herniotomy residuals, 
namely, the opinions rendered following the November 2004 VA 
examination, is negative.  In this regard, the VA physician 
who examined the veteran at that time and indicated that he 
had reviewed the clinical record as contained in the claims 
file found that the osteoarthritis of the hip, knees, and 
ankle demonstrated at that time was "consistent with age," 
and that because osteoarthritis is not a known complication 
of hernia surgery, it was "less than likely" that these 
conditions were related to the in-service hernia surgery.  
After noting that there was "no history" of injuries to the 
Veteran's ankles, hips or knees during service, he concluded 
that it was "less than likely," that these conditions were 
related to service.  

As for the Veteran's assertions that he has ankle, hip and 
knee disabilities that are the direct result of service or, 
to include by way of aggravation, service connected 
herniotomy residuals as he detailed in his statements of June 
and July 2004, such assertions cannot be used to establish a 
claim as a layperson is not qualified to render a medical 
opinion regarding the etiology of disorders and disabilities.  
See Cromley v. Brown, 7 Vet. App. 376, 379 (1995); Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-5 (1992) (finding that 
competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions).  As such, and given the silent service treatment 
records, negative November 2004 medical opinions, and lack of 
any competent evidence that links a current ankle, hip, or 
knee disability to service or, to include by way of 
aggravation, service connected right inguinal herniotomy 
residuals, the claims for service connection for these 
conditions must be denied.  Hickson, supra.  

Finally, in reaching these decisions, the Board considered 
the doctrine of reasonable doubt; however, as the 
preponderance of the evidence is against the Veteran's claims 
for service connection for bilateral ankle, knee and hip 
disabilities, the doctrine is not for application.  Gilbert, 
supra.  
 
B.  New and Material/Fungus infection of the Ear 

Pursuant to 38 U.S.C.A. § 5108, VA must reopen a finally 
disallowed claim when new and material evidence is presented 
or secured with respect to that claim. Kightly v. Brown, 6 
Vet. App. 200 (1994). Only evidence presented since the last 
final denial on any basis, either upon the merits of the 
case, or upon a previous adjudication that no new and 
material evidence had been presented, will be evaluated, in 
the context of the entire record.  Evans v. Brown, 9 Vet. 
App. 273 (1996).

Service connection for a fungal infection of the ears was 
denied by a February 1946 rating decision to which the 
Veteran was notified in that month.  The Veteran did not 
perfect an appeal with respect to this decision; therefore, 
it is final.  Veterans Regulation No. 2(a), Part II, Par.III; 
Department of Veterans Affairs Regulation 1008.  

Evidence of record at the time of the February 1946 rating 
decision included the service treatment reports, none of 
which, to include the reports from the November 1945 
separation examination, reflected any evidence of a fungus 
infection of the ears.  There was no evidence otherwise then 
of record reflecting the presence of a fungal infection of 
the ears.  

In connection with his petition to reopen his claim for a 
fungal infection of the ears, the veteran asserted in July 
2004 that while serving on Guadalcanal during World War II, 
he developed an ear fungus, and that was "sure" that this 
condition "has never gone completely away."  No medical 
evidence receive in connection with this petition to reopen 
contains any clinical opinions or findings even suggesting 
the  presence of a current disability associated with fungus 
infection of ears that is of in-service origin.  As for the 
assertions by the Veteran that he currently has a fungus 
infection of the ears that is etiologically related to 
service, such assertions from lay persons as to matters that 
require medical expertise do not constitute material evidence 
to reopen the claim.  Moray v. Brown, 5 Vet. App. 211, 214 
(1995) (holding that lay assertions of medical causation 
cannot serve as a predicate to reopen a previously denied 
claim).  

In short, the Board finds that none of the additional 
evidence raises a reasonable possibility of substantiating 
the claim for service connection for a fungus infection of 
the ears, as it does not contain any competent medical 
evidence demonstrating that presence of such a condition that 
is related to service.  Therefore, none of this evidence is 
material, and the claim for entitlement to service connection 
for a fungus infection of the ears is not reopened.  As new 
and material evidence to reopen the finally disallowed claim 
for service connection for a fungus infection of the ears has 
not been submitted, the benefit of the doubt doctrine is not 
applicable with respect to this claim.  Annoni v. Brown, 5 
Vet. App. 463, 467 (1993). 

C.  Increased Rating Claims 

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where an increase in the disability rating is at issue, the 
present level of the Veteran's disability is the primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
However, the Board notes that the claim for an increased 
rating for bilateral hearing loss is based on the assignment 
of the initial rating for this condition following the 
initial award of service connection for by rating action in 
January 2005.  The United States Court of Appeals for 
Veterans Claims (Court) held that the rule articulated in 
Francisco did not apply to the assignment of an initial 
rating for a disability following an initial award of service 
connection for that disability.  Fenderson v. West, 12 Vet. 
App. 119 (1999); See Hart v. Mansfield, 21 Vet App 505 
(2007); Francisco, 7 Vet. App. at 58.  

Addressing first the claim for an increased initial rating 
for bilateral hearing loss, in evaluating service-connected 
hearing loss, disability ratings are derived by a mechanical 
application of the Rating Schedule to the numeric 
designations assigned after audiometric evaluations are 
performed.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  Hearing loss disability evaluations range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity, as measured by controlled speech 
discrimination tests in conjunction with the average hearing 
threshold, as measured by puretone audiometric tests in the 
frequencies 1,000, 2,000, 3,000 and 4,000 cycles per second.  
The Rating Schedule establishes 11 auditory acuity levels 
designated from Level I for essentially normal hearing 
acuity, through Level XI for profound deafness.  VA 
audiometric examinations are conducted using a controlled 
speech discrimination test together with the results of a 
puretone audiometry test.  The vertical lines in Table VI in 
38 C.F.R. § 4.85 represent nine categories of the percentage 
of discrimination based on the controlled speech 
discrimination test.  The horizontal columns in Table VI 
represent nine categories of decibel loss based on the pure 
tone audiometry test.  The numeric designation of impaired 
hearing, Levels I through XI, is determined for each ear by 
intersecting the vertical row appropriate for the percentage 
of discrimination and the horizontal column appropriate to 
the puretone decibel loss.

The percentage evaluation is found from Table VII by 
intersecting the vertical column appropriate for the numeric 
designation for the ear having the better hearing acuity and 
the horizontal row appropriate to the numeric designation 
level for the ear having the poorer hearing acuity.  See 38 
C.F.R. § 4.85.

At the November 2004 VA audiometric examination, pure tone 
thresholds, in decibels, were as follows:




HERTZ



Avg.
1000
2000
3000
4000
RIGHT
41
35
40
45
45
LEFT
50
45
50
55
50

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 90 percent in the left ear.  
Using Table VI in 38 C.F.R. § 4.85, hearing at this 
examination was at Level I in the right ear and Level II in 
the left ear.  Under Table VII, Level I and Level II hearing 
intersect to warrant a noncompensable rating.  

Notwithstanding the above findings, the regulations have two 
provisions for evaluating Veterans with certain patterns of 
hearing impairment that cannot always be accurately assessed 
under 38 C.F.R. § 4.85 because the speech discrimination test 
may not reflect the severity of communicative functioning 
that these Veterans experience.  See 64 Fed. Reg. 25203 (May 
11, 1999).  38 C.F.R. § 4.86(a) indicates that if puretone 
thresholds in each of the specified frequencies of 1000, 
2000, 3000, and 4000 Hertz are 55 decibels or more, an 
evaluation can be based either on Table VI or Table VIa, 
whichever results in a higher evaluation.  This provision 
corrects the fact that with a 55 decibel threshold level the 
high level of amplification needed to attempt to conduct a 
speech discrimination test would be painful to most people, 
and speech discrimination tests may therefore not be possible 
or reliable.  See 64 Fed. Reg. 25209 (May 11, 1999).  38 
C.F.R. § 4.86(b) indicates that when the puretone threshold 
is 30 decibels or less at 1000 Hertz and 70 decibels or more 
at 2000 Hertz, the Roman numeral designation for hearing 
impairment will be chosen from either Table VI or Table VIa, 
whichever results in the higher numeral, and that numeral 
will then be elevated to the next higher Roman numeral.  This 
provision compensates for a pattern of hearing impairment 
that is an extreme handicap in the presence of any 
environmental noise, and a speech discrimination test 
conducted in a quiet room with amplification of sound does 
not always reflect the extent of impairment experienced in 
the ordinary environment.  Id.  However, in this case, the 
audiometric results from the VA examination do not meet these 
criteria and therefore, 38 C.F.R. § 4.86 is not applicable to 
the Veteran's claim.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco, supra.   However, the Board 
notes that the Veteran is appealing the initial assignment of 
the disability rating assigned for his hearing loss.  As 
such, the severity of the disability is considered during the 
entire period from the initial assignment of the evaluation 
to the present time.  Fenderson, supra.  The record contains 
no evidence showing the Veteran to be entitled to a 
compensable rating at any point since the effective date of 
service connection; therefore, no staged ratings are 
appropriate.

In determining whether a higher rating is warranted for a 
disease or disability, VA must determine whether the evidence 
supports the Veteran's claim or is in relative equipoise, 
with the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107(a); Gilbert, 
supra.  However, the assignment of disability ratings for 
hearing impairment are derived at by a mechanical application 
of the numeric designations assigned after audiological 
evaluations are rendered.  Lendenmann, supra.  Thus, the 
doctrine of reasonable doubt is not for application with 
respect to the claim for an increased initial rating for 
bilateral hearing loss.  The assigned noncompensable (zero 
percent) disability rating is appropriate based on the VA 
audiometric results in this case.  Thus, his request for a 
compensable evaluation is denied.  

With respect to the claim for increased compensation for 
residuals of a right inguinal herniotomy, as indicated 
previously, the Veteran told the examiner in November 2004 
that there had been no recurrence of the in-service hernia or 
any symptoms directly related thereto.  The physical 
examination at that time revealed no evidence of a hernia or 
bulge on valsalver maneuver and the examiner's diagnoses in 
pertinent part was "[i]nguinal hernia repair, 1942, without 
evidence of acute or chronic sequelae."   

Under 38 C.F.R. § 4.114, Diagnostic Code 7338 [hernia, 
inguinal], a noncompensable rating is warranted where the 
inguinal hernia is small, reducible, or without true hernia 
protrusion, or where it is not operated, but remediable.  A 
10 percent rating is for assignment under Diagnostic Code 
7338 where there is postoperative recurrence of the hernia 
that is easily reducible and well supported by truss or belt.  
In essence, a rating at the 10 percent level requires a 
recurrent hernia. 

Given the negative clinical findings above, there is no basis 
for a compensable rating under 38 C.F.R. § 4.114, DC 7338, as 
it not shown that there has been a recurrence of the 
veteran's hernia.  These negative findings, to include in 
particular the lack of any evidence of post-surgical 
scarring, also preclude a compensable rating for scarring 
from the in-service herniotomy under 38 C.F.R. § 4.118.  
Therefore, a compensable rating for residuals of a right 
inguinal herniotomy under the VA Schedule for Rating 
Disabilities cannot be assigned. 

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Chief Benefits 
Director or the Director, Compensation and Pension Service, 
for consideration of "an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."  38 C.F.R. § 3.321(b)(1) (2008).  The 
governing norm in these exceptional cases is:  A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  In 
this case, however, the schedular evaluation is not 
inadequate.  Ratings in excess of that currently assigned are 
provided for certain manifestations of the Veteran's service-
connected residuals, but those manifestations are not present 
in this case.  Moreover, the Board finds no evidence of an 
exceptional disability picture.  The Veteran has not required 
any, much less frequent, post-service hospitalizations due to 
hearing loss or residuals of a right inguinal herniotomy, and 
his service-connected residuals have not shown functional 
limitation which would warrant compensation.  Accordingly, 
referral of this decision for extraschedular consideration is 
not indicated.  

Finally, in reaching this decision, the Board considered the 
doctrine of reasonable doubt; however, as the preponderance 
of the evidence is against the Veteran's claim for a 
compensable rating for residuals of a right inguinal 
herniotomy, the doctrine is not for application.  Gilbert, 
supra.  


ORDER

Entitlement to service connection for a low back disability 
is granted. 

Entitlement to service connection for a right ankle 
disability, to include as secondary to residuals of a right 
inguinal herniotomy, is denied. 

Entitlement to service connection for a left ankle 
disability, to include as secondary to residuals of a right 
inguinal herniotomy, is denied. 

Entitlement to service connection for a right hip disability, 
to include as secondary to residuals of a right inguinal 
herniotomy, is denied. 
 
Entitlement to service connection for a left hip disability, 
to include as secondary to residuals of a right inguinal 
herniotomy, is denied.  

Entitlement to service connection for a left knee disability, 
to include as secondary to residuals of a right inguinal 
herniotomy, is denied.  

Entitlement to service connection for a right knee 
disability, to include as secondary to residuals of a right 
inguinal herniotomy, is denied. 

New and material evidence having not been received, the claim 
for service connection for a fungal infection of the ears is 
not reopened.  

Entitlement to a compensable initial rating for bilateral 
hearing loss is denied. 

Entitlement to a compensable rating for residuals of a right 
inguinal herniotomy is denied.   


REMAND

As indicated in the Introduction, the issue of entitlement to 
a 10 percent rating based on multiple noncompensable service 
connected disabilities must be remanded to the RO pending 
assignment of the rating for the now service connected low 
back disability.  The two aforementioned issues are 
inextricably intertwined.  See Harris v. Derwinski, 1 Vet. 
App. 180, 183 (1991) [two or more issues are inextricably 
intertwined if one claim could have significant impact on the 
other].

Accordingly, this issue is REMANDED for the following 
development:

After the RO has assigned a rating for 
the service-connected low back 
disability, the RO should address the 
issue of issue of entitlement to a 10 
percent rating based on multiple 
noncompensable service connected 
disabilities.  This issue will be 
rendered moot if a compensable rating for 
the low back disorder is assigned.  If a 
noncompensable rating is assigned, the 
issue of entitlement to a 10 percent 
rating based on multiple noncompensable 
service connected disabilities should be 
readjudicated by the RO.  If this claim 
is again denied, the Veteran and his 
representative must be provided a 
supplemental statement of the case 
addressing the issue of entitlement to a 
10 percent rating based on multiple 
noncompensable service connected 
disabilities and an appropriate period of 
time must be allowed for response.  
Thereafter, the case must be returned to 
the Board for review.

No action is required by the Veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



__________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


